Citation Nr: 0730498	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-24 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from July to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bronchial asthma.

The veteran filed her initial claim in September 2004, which 
was denied by the RO in a January 2005 rating decision.  The 
veteran filed a timely Notice of Disagreement in February 
2005.  A Statement of the Case (SOC) was issued and forwarded 
to the veteran in August 2005; however, it was returned to 
the RO as undeliverable with the following comments: "RETURN 
TO SENDER UNCLAIMED UNABLE TO FORWARD."  In addition, it is 
noted that the street address on the cover letter to the SOC 
was incorrectly spelled, however, that does not appear to 
have been a factor in the inability to reach the veteran.  A 
memorandum in the file, produced by an unknown person who 
might have been an RO employee, was accepted by the RO in 
lieu of VA Form 9 as the veteran's Substantive Appeal.  The 
veteran was afforded a VA examination in December 2005 and a 
Supplemental Statement of the Case (SSOC) was issued by the 
RO in February 2006, which was also returned to the RO with 
the notation "INSUFFICIENT ADDRESS."  A notation in the 
file then indicates that the RO resent the SSOC at a later 
date.  That document does not appear to have been returned to 
the RO as undeliverable.

The RO must forward the SOC to the last known address of the 
veteran.  38 C.F.R. § 19.30(a) (2007).  Once the SOC is 
forwarded to the veteran, to perfect an appeal to the Board, 
a veteran or her authorized representative must file a 
Substantive Appeal within one year of date of the RO's 
mailing of notice of the original determination or within 60 
days of the RO's mailing of the SOC.  38 C.F.R. §§ 20.301(a), 
20.302(b) (2007).  An adequate Substantive Appeal is a 
properly completed VA Form 9 or any correspondence that 
indicates the issues upon appeal and provides specific 
arguments addressing the errors of fact and/or law made by 
the agency of original jurisdiction.  38 C.F.R. § 20.202 
(2007).  If the veteran fails to respond to the SOC or file a 
timely Substantive Appeal the appeal may be closed without 
further notice to the veteran.  38 C.F.R. § 19.32 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that unless the RO closed the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2002) and 
38 C.F.R. § 19.32 for failure to file a timely Substantive 
Appeal, that failure does not automatically deprive the Board 
of jurisdiction.  See Gonzales-Morales v. Principi, 16 Vet. 
App. 556 (2003).  By not closing the appeal and instead 
certifying it to the Board, it appears that the RO may have 
implicitly waived the requirement that a Substantive Appeal 
be filed by the veteran or an authorized representative. Id.

The memorandum accepted as the Substantive Appeal does not 
appear to have been filed by the veteran or her authorized 
representative.  It is unknown whether the veteran received 
the SOC due to the initial copy returned as undeliverable to 
the RO.  However, the veteran appeared for a VA examination 
subsequent to the issuance of the SOC providing some 
indication that she intended to proceed with her appeal to 
the Board.  Without an authorized Substantive Appeal, but 
with the appearance of the veteran at a subsequent VA 
examination and the RO's certification of the appeal, the 
Board is uncertain as to its jurisdiction to proceed with the 
appeal. 

As such, this case must be remanded to allow the RO to 
initially address in writing whether the veteran filed a 
timely Substantive Appeal and thus perfected an appeal to the 
Board.  If the RO determines that a timely Substantive Appeal 
has not been filed, the RO should issue the veteran another 
SOC to her last known address and if no Substantive Appeal is 
received within 60 days, the RO should close the appeal.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO should review the documents 
filed by the veteran since the August 
2005 SOC to determine whether any 
document filed by an authorized person 
constitutes a timely Substantive Appeal.  
If the RO determines that a timely 
Substantive Appeal was not filed, the RO 
must reissue the veteran an SOC to her 
last known address, and if she does not 
respond by filing a Substantive Appeal 
within 60 days the RO should close the 
appeal and document the action in the 
claims file.

2.  If the RO determines that there is a 
document filed since the August 2005 SOC 
that constitutes a timely Substantive 
Appeal or the veteran responds with a 
Substantive Appeal within 60 days of the 
reissued SOC the RO should return the 
file to the Board for adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

